 1                                                     HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7
                                        AT TACOMA
 8
        BURT DANIELS,                                   CASE NO. C18-5101RBL
 9
                              Plaintiff,                ORDER
10               v.

11      ALINA SHAW,

12                            Defendant.

13

14         THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and

15   Recommendation Dkt. [43].

16      1. The Report and Recommendation is ADOPTED;

17      2. Plaintiff Daniels’ Motion for Summary Judgment Dkt. [23] is DENIED;

18      3. Defendant Shaw’s Motion for Summary Judgment Dkt. [32] is GRANTED and Daniels’

19         claims against her are DISMISSED with prejudice;

20      4. If he appeals, Daniels’ in forma pauperis status WILL continue;

21      5. The Clerk shall send copies of this Order to the Follis’s last known address and to

22         Magistrate Judge Fricke.

23

24


     ORDER - 1
 1      IT IS SO ORDERED.

 2         Dated this 19th day of September, 2019.



                                                     A
 3

 4
                                                     Ronald B. Leighton
 5                                                   United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
